DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-10 recite the limitation "the number of reference frames".  There is insufficient antecedent basis for this limitation in the claims.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al (US PG Pub No. 2017/0064389), in view of Hulyalkar et al (US PG Pub No. 2010/0013988).
Regarding claims 1 and 13, Teramoto et al teaches a display apparatus [200], comprising: 
an input interface configured to receive an input image (Figure 3; Para. 0062); and a controller [201] configured to determine an image processing parameter of the input image (i.e. link settings associated with content type) (Figure 3; Para. 0044-48, 0063), and control an image processing time for the input image in response to the determined image processing parameter (i.e. delay time is high priority when content type is games) (Para. 0047, 0049, 0097, 0099). However, the reference is unclear with respect to at least one characteristic of the input image. 
In similar field of endeavor, Hulyalkar et al teaches at least one characteristic of the input image (i.e. information relating to input signal) (Figure 2; Para. 0017). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claimed invention before the effectively filing date of the claimed invention for the purpose of utilizing information of the image to enable the frame rate conversion to be performed with reduced computational complexity and/or improved picture quality. 

Regarding claim 4, Teramoto and Hulyalkar, the combination teaches when the content type of the input image is a game, the controller determines a game genre of the input image based on at least one characteristic of the input image (Teramoto: Para. 0049 and Hulyalkar: Figure 2; Para. 0017).  
Regarding claim 5, Teramoto and Hulyalkar, the combination teaches the controller determines the image processing parameter related to the image processing time based on the game genre of the input image (Teramoto: Para. 0049 and Hulyalkar: Figure 2; Para. 0017).  
Regarding claim 11, Teramoto and Hulyalkar, the combination teaches a user input for receiving a selection of the image processing parameter related to the image processing time from a user (Teramoto: Para. 0037).  
Regarding claim 12, Teramoto and Hulyalkar, the combination teaches a display for displaying the input image on which image processing has been performed (Teramoto: Figures 1 and 3).  

Claims 3, 6-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al, in view of Hulyalkar et al, further in view of Kabuto et al (US PG Pub No. 2011/0004911) .

In similar field of endeavor, Kabuto et al teaches delay time is shorter (Para. 0028). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claimed invention before the effectively filing date of the claimed invention for the purpose of reducing computational complexity and preventing the video display from being delayed responding to the operations. 
Regarding claim 6, Teramoto, Hulyalkar and Kabuto, the combination teaches the controller determines whether the input image is a sports broadcast based on the at least one characteristic of the input image when the content type of the input image is the normal video, and determines the image processing parameter such that the image processing time is shorter than when the input image is not the sports broadcast when the input image is the sports broadcast (Teramoto: Para. 0049, Hulyalkar: Figure 2; Para.0017 and Kabuto: Para. 0028).  
Regarding claim 7, Teramoto teaches limitations discussed with respect to claim  3. The reference is unclear with respect to the controller performs the image processing according to a Frame Rate Conversion algorithm, and wherein the image processing parameter related to the image processing time includes the number of reference frames used to generate an interpolation frame.  

Regarding claim 8, Teramoto and Hulyalkar, the combination teaches the controller determines the number of the reference frames to be smaller than when the content type of the input image is the normal image when the content type of the input image is the game (Teramoto: Para. 0049, Hulyalkar: Para. 0015-16 and Kabuto: Para. 0028).  
Regarding claim 9, Teramoto, Hulyalkar and Kabuto, the combination teaches the controller determines the number of the reference frames to be less when the content type of the input image is the game, as discussed above.
The reference is unclear with respect to less than or equal to a predetermined first reference value. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically modifying with a predetermined first reference value before the effectively filing date of the claimed invention for the common knowledge purpose of utilizing information of the image with 
Regarding claim 10, Teramoto, Hulyalkar and Kabuto, the combination teaches the controller determines the number of the reference frames to be greater when the content type of the input image is not the game, as discussed above.  
The reference is unclear with respect to greater than or equal to a predetermined first reference value. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically modifying with a predetermined first reference value before the effectively filing date of the claimed invention for the common knowledge purpose of utilizing information of the image with preset information to enable the frame rate conversion to be performed with reduced computational complexity and/or improved picture quality.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423